Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 1 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 2 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 3 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 4 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 5 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 6 of 7
Case 18-64049-bem   Doc 29   Filed 08/29/20 Entered 08/29/20 13:06:29   Desc Main
                             Document     Page 7 of 7
